United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2689
                         ___________________________

                              Antonio Demarion Coley

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Marybeth Floyd, APN, East Arkansas Regional Unit, ADC; Crystal Sims, LPN,
East Arkansas Regional Unit, ADC; Christopher Loe, RN, East Arkansas Regional
 Unit, ADC; Chiquita Davis, Director of Nursing, East Arkansas Regional Unit,
     ADC (originally named as Chiketa Davis); Walter Holloway, Infirmary
Administrator, East Arkansas Regional Unit, ADC (originally named as Walter Hollaway)

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                              Submitted: June 21, 2016
                               Filed: June 24, 2016
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
      Antonio Coley appeals the district court’s1 adverse grant of summary judgment
on his medical deliberate-indifference claim against nurse Marybeth Floyd. Coley
also challenges the district court’s denials of his motion seeking recusal of the
magistrate judge, and his motion to strike a physician’s affidavit from the summary
judgment record.

       To begin, we conclude that the district court did not abuse its discretion in
denying either Coley’s motion seeking the magistrate judge’s recusal, or his motion
to strike the affidavit. See Pope v. Fed. Express Corp., 974 F.2d 982, 985 (8th Cir.
1992) (reviewing decision on recusal motion for abuse of discretion); see also DG &
G, Inc. v. FlexSol Packaging Corp. of Pompano Beach, 576 F.3d 820, 826 (8th Cir.
2009) (district court has broad discretion in permitting supplementation of summary
judgment record). As to the grant of summary judgment in favor of Floyd, we
conclude upon de novo review of the record that the district court’s decision was
proper. See Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009)
(standard of review); Dulany v. Carnahan, 132 F.3d 1234, 1239-40 (8th Cir. 1997)
(discussing deliberate-indifference standard in context of medical claims).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas,
now retired.

                                        -2-